internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp 2-plr-111467-03 date date employer ein plan dear this is in response to your letter dated date and subsequent correspondence on behalf of the above-referenced employer requesting a ruling on the tax consequences of employer’s deferred_compensation plan employer represents that it is a tax-exempt_organization under sec_501 of the internal_revenue_code the plan will be offered to a select group of management and highly compensated employees as an additional opportunity to defer compensation_for retirement the plan is intended to be an eligible_deferred_compensation_plan described in sec_457 of the code under the terms of the plan participants may annually defer compensation up to the applicable_dollar_amount so long as the agreement to defer is entered into before the month for which compensation is deferred the plan also provides that pursuant to sec_457 of the code a participant may make deferrals in excess of the applicable_dollar_amount during the participant’s three taxable years ending before attainment of normal_retirement_age the plan permits participants to specify a normal_retirement_age within the range of age sec_65 to ½ the plan does not provide for employer contributions distributions of a participant’s account will be made no earlier than upon a severance_from_employment upon an unforeseeable_emergency upon the participant’s reaching age ½ or in accordance with the small account balance provision of the plan but in all cases distributions will be made in accordance with sec_401 of the code the plan provides that within sixty days of a severance_from_employment the participant must make an initial election as to the time and form of distribution in the plr-111467-03 absence of such an election a participant’s account will be deemed to have been made available as of the sixty first day after the occurrence of the distributable event however participants are permitted to make an additional one-time election to defer commencement and or to change the form of distribution so long as these additional elections are made at least thirty days prior to the date distributions are to commence if a distribution is made on account of an unforeseeable_emergency only an amount sufficient to meet the emergency will be distributed the plan also provides that either the participant or the plan_administrator may initiate an in-service distribution of a small amount such in service distributions will be made only if the account balance including gains and losses but excluding any transfer amounts does not exceed dollar_figure the participant has not made any deferral under the plan during the two year period ending on the date of distribution and the participant has not already received a similar in-service distribution sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as described in sec_457 sec_457 of the code provides that the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amount so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_1_457-1 states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after any payments have commenced under the plan sec_457 states that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as described in sec_457 of the code amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary under the plan plr-111467-03 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and applies only to the plan submitted by a transmittal letter dated date as revised by amendments submitted on date sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusions in this ruling see sectiondollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 2003_1_irb_1 are satisfied a ruling is not revoked or modified except in rare or unusual circumstances sincerely yours robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy of letter copy for sec_6110 purposes
